Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claim 20 is cancelled.  Claims 1-19 are pending.  Claims 17-19 are withdrawn.  Claims 1-16 are pending and under examinations.  


Priority
The instant application is a national stage entry of PCT/US2018/024505 filed on 3/27/2018, which claims priority from US provisional applications 62/573,437 filed on 10/17/2017 and 62/477,164 filed on 3/27/2017.  

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16) in the reply filed on 06/22/2021 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2021.
Applicant elects nucleoside reverse transcriptase inhibitor as the species of therapeutic composition.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akil et al (Pharmaceutical Research, July 2014, volume 32, pages 458-468).  
Akil teaches polymeric films containing dual combinations of anti-HIV drug candidate tenofovir, maraviroc and dapivirine for vaginal application as topical microbicides (abstract).  Akil teaches cellulose polymers and polyvinyl alcohol in the film products (abstract).  Akil teaches making films from HPMC (hydroxypropyl methylcellulose), HEC (hydroxyethyl cellulose), Na CMC (sodium carboxymethylcellulose) and glycerin (materials and film formulation).  The TPV/DPV film in table III has 5% HPMC, 5% HEC, 2% Na CMC and 2% glycerin.  Akil teaches making a TFV (tenofovir in water using sodium hydroxide to increase pH greater than 4.5) (Solid Phase Solubility).  Akil teaches different polymer drug ratios of 2:1, 4:1 and 6:1 for TFV (Solid Phase Solubility). Akil teaches DPV at 3 and 12 micromolar and TFV at 3 and 12 micromolar (Table VI).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-12 and 14-16 in addition to Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akil et al (Pharmaceutical Research, July 2014, volume 32, pages 458-468; in applicant’s IDS).
It is noted that the claims are to a dissolvable film while claims 6 and 16 provide for the concentrations in terms of the aqueous solution to make the films.  Thus, the concentration of these components will vary in the actual film that is formed.  These claim limitations toward the aqueous solution used to make the film amount to product-by-process limitations (MPEP 2113).  
Akil teaches polymeric films containing dual combinations of anti-HIV drug candidate tenofovir, maraviroc and dapivirine for vaginal application as topical microbicides (abstract).  Akil teaches cellulose polymers and polyvinyl alcohol in the film products (abstract).  Akil teaches making films from HPMC (hydroxypropyl methylcellulose), HEC (hydroxyethyl cellulose), Na CMC (sodium carboxymethylcellulose) and glycerin (materials and film formulation).  The TPV/DPV film in table III has 5% HPMC, 5% HEC, 2% Na CMC and 2% glycerin.  This is 12% of total cellulose polymers.  Akil teaches making a TFV (tenofovir in water using sodium hydroxide to increase pH greater than 4.5) (Solid Phase Solubility).  Akil teaches different polymer drug ratios of 2:1, 4:1 and 6:1 for TFV (Solid Phase Solubility). Akil teaches DPV at 3 and 12 micromolar and TFV at 3 and 12 micromolar (Table VI).  In making the films, water is used to dissolve the materials in Akil. 
Akil does not teach the amount of the strong base in claim 6 or the amount of antiretroviral composition of claim 6, although Akil does provide for use of sodium hydroxide to adjust the pH of the solution and provides for varying amounts of the antiretroviral drugs and cellulose polymers based on polymer/drug ratios.  
Akil does teach adjusting the tenofovir solution with sodium hydroxide to a pH of greater than 4.5.  Depending on the desired pH, the amount of sodium hydroxide will vary and this would be routinely optimizable variable.  The amount of 12% of the three cellulose polymers used in the example of Akil is near the amount of 14% in instant claim 6.  Akil teaches varying the ratio of polymer to drug, which would allow one to routinely adjust the amounts of polymers and drugs in Akil’s film compositions.  The amounts of 5% HPMC and HEC in Akil’s example .  

Claim 13 in addition to Claims 1, 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akil et al (Pharmaceutical Research, July 2014, volume 32, pages 458-468) and Phull US 2011/0112292.
Akil teaches the claims as discussed above.
Akil does not teach tenofovir disoproxil, although it does teach tenofovir.  
Phull teaches tenofovir disoproxil (abstract).  Phull provides for treating HIV (paragraphs 44-46).  
	One of ordinary skill in the art at the time of instant filing would have included tenofovir disoproxil as an acceptable form of tenofovir for pharmaceutical compositions to treat HIV as tenofovir disoproxil represents a species of tenofovir compounds.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613